 


109 HCON 40 IH: Expressing the sense of the Congress that, for fiscal year 2006, rates of compensation for civilian employees of the United States should be adjusted at the same time, and in the same proportion, as are rates of compensation for members of the uniformed services.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 40 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Hoyer (for himself, Mr. Tom Davis of Virginia, Ms. Norton, Mr. Wynn, Mr. Van Hollen, Mr. Cummings, Mr. Moran of Virginia, Mr. Ruppersberger, Mr. Wolf, Mr. Davis of Illinois, Mr. Waxman, and Mr. Cardin) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that, for fiscal year 2006, rates of compensation for civilian employees of the United States should be adjusted at the same time, and in the same proportion, as are rates of compensation for members of the uniformed services. 
 
Whereas all members of the uniformed services and all civilian employees of the United States, often working side by side, make significant contributions to the general welfare, defense, and security of the Nation; 
Whereas increases in the pay of members of the uniformed services and of civilian employees of the United States have not kept pace with increases in the overall pay levels of workers in the private sector, so that there now exists (1) a 32.13 percent gap between compensation levels of Federal civilian employees and compensation levels of private sector workers, and (2) an estimated 4.4 percent gap between compensation levels of members of the uniformed services and compensation levels of private sector workers; and 
Whereas, in almost every year during the past two decades, there have been equal adjustments in the compensation of members of the uniformed services and the compensation of civilian employees of the United States: Now, therefore, be it 
 
That it is the sense of the Congress that, for fiscal year 2006, rates of compensation for all civilian employees of the United States should be adjusted at the same time, and in the same proportion, as are rates of compensation for members of the uniformed services. 
 
